1 www.amarincorp.com 2 DISCLOSURE NOTICE: The information contained in this document is as of May, 2007. Amarinassumes no obligation to update any forward-looking statements contained in this document as aresult of new information or future events or developments. This document contains forward-looking statements about Amarin’s financial condition, resultsof operations, business prospects and products in research, including, without limitation,statements regarding Amarin’s strategy, plans and assumptions, the success and timing ofclinical trials, the neurology market, Amarin’s 2007 outlook, and Amarin’s intellectual propertyportfolio. These statements involve substantial risks and uncertainties. Amarin has, whereverpossible, attempted to identify these statements by using words such as “will”, “anticipate”,“estimate”, “project”, “intend”, “plan”, “believe” and other words and terms of similar meaning inconnection with any discussion of future operating or financial performance or events. Among thefactors that could cause actual results to differ materially from those described or projectedherein are the following: the success of Amarin’s research and development activities; decisionsby regulatory authorities regarding whether and when to approve Amarin’s drug applications, aswell as their decisions regarding labeling and other matters that could affect the commercialpotential of Amarin’s products; the speed with which regulatory authorizations, pricing approvalsand product launches may be achieved; the success with which developed products may becommercialized; competitive developments affective Amarin’s products under development; theeffect of possible domestic and foreign legislation or regulatory action affecting, among otherthings, pharmaceutical pricing and reimbursement, including under Medicaid and Medicare inthe United States, and involuntary approval of prescription medicines for over-the-counter use;Amarin’s ability to protect its patents and other intellectual property; claims and concerns thatmay arise regarding the safety or efficacy of Amarin’s product candidates; governmental lawsand regulations affecting Amarin’s operations, including those affecting taxation; Amarin’s abilityto maintain sufficient cash and other liquid resources to meet its operating requirements; generalchanges in U.K. and U.S. generally accepted accounting principles; growth in costs andexpenses; and the impact of acquisitions, divestitures and other unusual items, includingAmarin’s ability to integrate its acquisition of Amarin Neuroscience Limited. A further list anddescription of these risks, uncertainties and other matters can be found in Amarin’s AnnualReport on Form 20-F for the fiscal year ended December, 2006 and in its Reports of ForeignIssuer on Form 6-K filed with the SEC. Safe Harbour 3 Corporate Focus A Neuroscience Company Focused on Researching, Developing and Commercializing Novel Drugs for the Treatment of Central Nervous System Disorders 4 •Focused growth strategy managing risk üImproved Outcome focus üSelective internal development & in-licensing of New Chemical Entities üOut-license outside U.S. & Outside Neuroscience ŸRobust Neuroscience Pipeline – 4 Key Programs üParkinson’s disease- oral apomorphine üParkinson’s disease- Combinatorial levodopa üEmergency epileptic seizures üMemory & Cognition •CNS Research programs •Seasoned CNS Management Team •Strong Financials:$29.0 million in cash - No debt Investment Highlights 5 Miraxion for HD Miraxion for PD Nasal lorazepam for ES Apomorphine for PD Pre-Clinical Phase I Phase II Phase III On Hold Phase II YE 2007 Phase II 2008 Phase I YE 2007 Levadopa Transport AMR-109 Phase I/II YE 2007 Under review Core Pipeline with Large Market Potential 6 Miraxion Phase III Results • No statistical significance or clinically meaningful difference between Miraxion and placebo • Largest therapeutic study in Huntington’s disease ü Total of 606 patients in N.American & European trials combined • Well Designed & conducted trials ü Collaboration with Huntington Study Group & EuroHDNetwork ü Patient uniformity in both trials • Complete analysis of data to determine why results did not match the earlier promising results ü Higher EPA levels present in bloodstream of “active” patients ü Biological effect of lowering triglycerides in patients on Miraxion who entered study with raised triglycerides • Analysis of data from open label study may identify valuable information from a longer treatment period Powering: 606 pts; 90% Clinical Centers Patient Entry Criteria CAG
